DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/3/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach  a programmable integrated circuit- and a storage unit configured to store configuration data of the programmable integrated circuit, the image capturing apparatus comprising: a communication unit configured to transfer a first data to the device by issuing a request for updating the configuration data to the first data, and receive a second data from the device by issuing a readout request for the configuration data stored in the storage unit, wherein the first data includes new setting information for the programmable integrated circuit; and the determining unit determines whether the configuration data has been updated completely by determining whether the second data received from the device matches the first data when taken in combination with all the limitations of the independent claims. Furthermore, the prior art does not teach the controlling unit determines whether the commands received from the image capturing apparatus satisfy a predetermined order, wherein the controlling unit controls to transfer a second data written in a predetermined area of the storage unit to the image capturing apparatus in a case that it is determined that commands from the image capturing apparatus satisfies the predetermined order, wherein the controlling unit controls to output a notification to the image capturing apparatus to perform the update sequence again in a case that it is determined that the commands from the image capturing apparatus does not satisfy the predetermined order when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 22, 2022